PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/540,748
Filing Date: 29 Jun 2017
Appellant(s): BRITISH AMERICAN TOBACCO (INVESTMENTS) LIMITED



__________________
Daniel L. Bruzzone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10/06/2021 from which the appeal is taken have been modified by the Appeal Brief Conference  dated 07/06/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein said first and second portions of the smokable material are in direct contact with, respectively, said first and second portions of the support, which are provided by said at least one electrical insulator layer” is considered new matter because there is no support in the specification for such limitation.  The specification pages 37-39, page 40, lines 1-2, and Fig. 17 discloses a support (410) comprising two electrical insulator layers (411, 413), and an electrically-conductive material layer (412); wherein the smokable material (422, 421) is bonded to the support (410) by an adhesive (310, 320); therefore, there is no direct contact between the support and the smokable material.
Claim Rejections - 35 USC § 103
Claims 28, 30, 34, 37-41, 43-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants (WO 2013/034459) in view of Alarcon (US 2016/0081394) or Taluskie (US 2016/0007652).
Regarding claim 28, Egoyants teaches a device (combination of 3, 4, 5, 18) for use with apparatus for volatilizing at least one component of a smokable material (abstract) (5), the device comprising a support (3); and smokable material arranged on the support (as shown in Fig. 1-9), wherein a first portion of the smokable material is arranged on a first portion of the support and a second portion of the smokable material is arranged on a second portion of the support (as shown in Fig. 1-9).
Egoyants fails to disclose wherein a first portion of the smokable material has a form so as to be volatilizable more quickly than a second portion of the smokable material.
Alarcon teaches wherein a first portion (804A) of the smokable material has a form so as to be volatilizable more quickly than a second portion (804B) of the smokable material (as shown in Fig. 8D; p.0047; p.0049; since the inner and outer batting are wrapped around the heater tube 816 and therefore around the heater wick 818, at least some minimum volatilizing is present).
Taluskie teaches wherein a first portion (811) of the smokable material has a form so as to be volatilizable more quickly than a second portion (813) of the smokable material (as shown in Fig. 8; since the fibrous mat 811 is in heating arrangement with the heating element 210, at least some minimum volatilizing is present).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants with Alarcon or Taluskie, by providing a first portion of the smokable material having a form so as to be volatilizable more quickly than a second portion of the smokable material, for the advantages of adjusting or changing the heating of the smokable material or the flavor to comply with user requirements.
Regarding claim 30, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the first portion (Taluskie, 811; Alarcon, 814A) of the smokable material is arranged on the support with a first thickness (Taluskie, as shown in Fig. 8l Alarcon, as shown in Fig. 8D) and the second portion (Taluskie, 813; Alarcon, 804B) of the smokable material is arranged on the support with a second thickness that is greater than the first thickness (Taluskie, as shown in Fig. 8; Alarcon, as shown in Fig. 8D).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the first and second portions of the smokable material of different thicknesses for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements, with a reasonable expectation of success and predictable results.
Regarding claim 34, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the first and second portions of the support are first and second sides of the support, respectively (Egoyants, as shown in Fig. 1-9; Taluskie, as shown in Fig. 8; Alarcon, as shown in Fig. 8D).
Regarding claim 37, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the support is a heating element (Egoyants; 3) for heating the smokable material (Egoyants; page 5, lines 22-31).
Regarding claim 38, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the heating element is heatable by passing an electric current through the heating element (Egoyants; page 5, lines 22-31).
Regarding claim 39, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the smokable material is in solid form or comprises tobacco (Egoyants; page 5, lines 17-20 and 33).
Regarding claim 40, Egoyants and Alarcon or Taluskie combined a cartridge (Egoyants; combination of 3, 4, 5, 7, 18) for use with apparatus for heating smokable material (Egoyants; abstract) to volatilize at least one component of the smokable material (Egoyants; 5), the cartridge comprising a device as set forth above.
Regarding claim 41, Egoyants and Alarcon or Taluskie combined teach the cartridge as set forth above, comprising a housing (Egoyants; 7) defining a chamber (Egoyants; 4), wherein the device is located within the chamber (Egoyants; as shown in Fig. 1-9).
Regarding claim 43, Egoyants and Alarcon or Taluskie combined teach an apparatus for heating smokable material (Egoyants; abstract) to volatilize at least one component of the smokable material (Egoyants; 5), the apparatus comprising the device as set forth above.
Regarding claim 44, Egoyants and Alarcon or Taluskie combined teach the apparatus as set forth above, wherein the apparatus is arranged to heat the smokable material to volatilize the at least one component of the smokable material without combusting the smokable material (Egoyants; page 12, lines 14-33).
Regarding claim 45, Egoyants and Alarcon or Taluskie combined teach the apparatus as set forth above, comprising a heating element (Egoyants; 3) for heating the smokable material (Egoyants; page 5, lines 22-31), wherein the assembly comprises a controller for controlling the supply of electrical power to the heating element from an electrical power source (Egoyants; page 12, lines 14-page 5, lines 22-31).
Regarding claim 46, Egoyants and Alarcon or Taluskie combined teach the apparatus as set forth above, wherein the heating element of the apparatus is the support (Egoyants; 3; as shown in Fig. 1-9).
Regarding claim 47, Egoyants teaches a device (combination of 3, 4, 5, 18) for use with apparatus for volatilizing at least one component of a smokable material (abstract) (5), the device comprising a support (3); and smokable material arranged on the support (as shown in Fig. 1-9), wherein a first portion of the smokable material is arranged on a first portion of the support and a second portion of the smokable material is arranged on a second portion of the support.
Egoyants fails to disclose wherein a first portion of the smokable material has a first thickness and a second portion of the smokable material has a second thickness, and wherein the second thickness is greater than the first thickness.
Alarcon teaches wherein a first portion (804A) of the smokable material has a first thickness (as shown in Fig. 8D) and a second portion (804B) of the smokable material has a second thickness (as shown in Fig. 8D), and wherein the second thickness is greater than the first thickness (as shown in Fig. 8D).
Taluskie teaches wherein a first portion (811) of the smokable material has a first thickness (as shown in Fig. 8) and a second portion (813) of the smokable material has a second thickness (as shown in Fig. 8), and wherein the second thickness is greater than the first thickness (as shown in Fig. 8).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants with Alarcon or Taluskie, by making the first and second portions of the smokable material of different thicknesses, for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the first and second portions of the smokable material of different thicknesses for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements, with a reasonable expectation of success and predictable results.
Regarding claim 48, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the support is a heating element (Egoyants; 3) for heating the smokable material (Egoyants; page 5, lines 22-31).
Regarding claim 50, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the support (Egoyants; 3) comprises an electrically-conductive material layer (Egoyants; sections 10) and at least one electrical insulator material layer (Egoyants; p.0056 of US pub 2014/0202476), and wherein said first and second portions of the smokable material are in direct contact with, respectively, said first and second portions of the support, which are provided by said at least one electrical insulator layer (Egoyants; as shown in Fig. 1-3).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants and Alarcon or Taluskie as set forth above, and further in view of Counts (US 5,369,723).
Regarding claim 29, Egoyants and Alarcon or Taluskie combined teach all the elements of the claimed invention as set forth above, except for, wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size that is greater than the first mean particle size.
Counts teaches wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size that is greater than the first mean particle size (Col. 13, lines 25-35).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants and Alarcon or Taluskie, with Counts, by making the first and second portions of the smokable material of different mean particle sizes, for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the first and second portions of the smokable material of different mean particle sizes for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements, with a reasonable expectation of success and predictable results.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants and Alarcon or Taluskie, and further in view of Moffitt (US 7,163,015).
Regarding claim 36, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the smokable material is bonded to the support (Egoyants, by the insulation 18; or in the embodiment having a spirally shaped heater 3, the heater is configured to screw into the smokable material cartridge 11, page 10, lines 18-22; Alarcon, p.0047, p.0049; Taluskie, as shown in Fig. 8).
Egoyants and Alarcon or Taluskie combined fail to disclose wherein the smokable material is bonded to the support by adhesive or by chemical bond.
Moffitt teaches an electrically heated cigarette smoking system (title) wherein the smokable material (50 or,  50 and 30) is bonded to the support (60) by adhesive (Col. 6, lines 63-67, and Col. 7, lines 1-13).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Egoyants and Alarcon or Taluskie, with Mottiff, by bonding the smokable material to the support by adhesive, to properly secure the smokable material to the support.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants and Alarcon or Taluskie as set forth above, and further in view of Liu (US 2013/0167853).
Regarding claim 42, Egoyants and Alarcon or Taluskie combined teach the cartridge as set forth above, wherein the support is a heating element (Egoyants; 3) for heating the smokable material (Egoyants; page 5, lines 22-31).
Egoyanst fails to explicitly disclose comprising two electrically-conductive terminals that are accessible from an exterior of the cartridge, and wherein the heating element is electrically connected across the electrically-conductive terminals.
Liu teaches a cartridge (combination of 4-9) comprising two electrically-conductive terminals (31) that are accessible from an exterior of the cartridge, wherein the heating element (4) is electrically connected across the electrically-conductive terminals (p.0027; Fig. 3).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the cartridge of Egoyants and Alarcon or Taluskie, with Liu, by providing two electrically-conductive terminals as an alternative to connect the battery to the heater.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants in view of Counts.
Regarding claim 49, Egoyanst teaches a device (combination of 3, 4, 5, 18) for use with apparatus for volatilizing at least one component of smokable material (abstract) (5), the device comprising: a support (3); and smokable material (5) arranged on the support (as shown in Fig. 1-9), wherein a first portion of the smokable material is arranged on a first portion of the support and a second portion of the smokable material is arranged on a second portion of the support (as shown in Fig. 1-9).
Egoyants fails to disclose wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size, and wherein the second mean particle size is greater than the first mean particle size.
Counts teaches wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size that is greater than the first mean particle size (Col. 13, lines 25-35).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants and Alarcon or Taluskie, with Counts, by making the first and second portions of the smokable material of different mean particle sizes, for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the first and second portions of the smokable material of different mean particle sizes for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements, with a reasonable expectation of success and predictable results.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112b rejection of claims 28-30, 34 and 36-50, the 103 rejection of claim 29 over Egoyants and Alarcon or Taluskie, in view of Wrenn, and the 103 rejection of claim 49 over Egoyants in view of Wrenn, are withdrawn.

(2) Response to Argument
Regarding claim 28: 112a rejection (new matter).  The Appellant argues that “In any event, the Application provides ample support for claim 50. For example, in the PCT application as filed at page 31, lines 1-10: As shown in Figure 17, in this embodiment the adhesive forms additional identifiable adhesive layers 310, 320 between the heating element 410 and the first and second portions 421, 422 of the smokable material 420, respectively. However, in some embodiments, the smokable material 420 may be interspersed within the adhesive so that the first and second portions 421, 422 of the smokable material 420 comprise the adhesive and no further identifiable adhesive layers are present. In some embodiments, the adhesive may be omitted and the smokable material 420 may be bonded to the heating element 410, or arranged on the heating element 410, by some other mechanism. This rejection is therefore not only not timely, but is also wrong on the facts. There is support for claim 50, and the rejection under 35 U.S.C. § 112 is based on a reversible factual error.” on brief page 5, lines 1-18.
In response: Examiner respectfully disagrees.  There is no support for the limitation “wherein said first (421) and second (422) portions of the smokable material (420) are in direct contact with, respectively, said first and second portions of the support (?), which are provided by said at least one electrical insulator layer (411, 413)”.  As explained in the 112a rejection, he specification pages 37-39, page 40, lines 1-2, and Fig. 17 discloses a support (410) comprising two electrical insulator layers (411, 413), and an electrically-conductive material layer (412); wherein the smokable material (422, 421) is bonded to the support (410) by an adhesive (310, 320), therefore, no direct contact is provided between first and second portions of the support (410) and the first (421) and second (422) portions of the smokable material 420. If Fig. 17 is one of many embodiments, the support comprising conductive layer 412 and insulating layer (411, 413) is also one of many embodiments, and there is no support for an embodiment where the support comprises a conductive layer and insulating layers, and wherein the first and second portions of the smokable material are in direct contact with an insulating layer of the support.

Regarding claim 28: Egoyants in view of Alarcon or Taluskie.  The Appellant argues that “First, the batting material of Alarcon is not itself smokable material, nor is there any teaching in that reference of volatilizing any portion faster than any other portion. Second, Alarcon (and Taluskie) is directed to e-cigarettes that wick a liquid precursor smokable material, while Egoyants is directed to solid smokable material, and the Examiner’s combination of those references leans heavily on hindsight bias to combine them in ways that would not have been obvious.” on brief page 10, lines 14-19.
Appellant also argues that “the principle of operation for solid smokable material and liquid smokable material is entirely different (i.e., volatilizing vs. vaporizing, respectively), and combining Alarcon with Egoyants would require an impermissible modification in the principle of operation of Egoyants.” on brief page 12, lines 22-25.
Appellant further argues that “Taluskie does not teach that the aerosol precursor in the end 813 is volatilizable, rather it specifically states that it the precursor material in the end 811 that is vaporized. Id. Therefore, the precursor material in the multi-layer fibrous mat 813 is not a volatilizable component of the smokable material, as required by claim 28.” on brief 13, lines 24-27.
In response: Examiner respectfully disagrees.  The specification discloses that “the term “smokable material” includes materials that provide volatilize components upon heating, typically in the form of an aerosol. “Smokable material” may be a non-tobacco-containing material or a tobacco-containing material. “Smokable material” may, for example, include one or more of tobacco per se, tobacco derivatives, expanded tobacco, reconstituted tobacco, tobacco extract, homogenized tobacco or tobacco substitutes. The smokable material can be in the form of ground tobacco, cut rag tobacco, extruded tobacco, gel or agglomerates. “Smokable material” also may include other, non- tobacco, products, which, depending on the product, may or may not contain nicotine.” page 9, lines 12-19.  Therefore, the batting material 804A and 804B (comprising a smokable liquid) are considered smokable material.  Furthermore, the claim requires “wherein a first portion of the smokable material has a form so as to be more quickly than a second portion of the smokable material”.  Examiner construes the term “form” as the shape and structure of something ( https://www.merriam-webster.com/dictionary/form ).  The thickness of the first and second portions of the smokable material is part of the shape of the first and second portions of the smokable material.  Page 36, lines 13-23, discloses that a thinner smokable material will volatilize more quickly than a thicker smokable material.  Alarcon teaches that batting material 804A is thinner than batting material 804B (see Fig. 8B).  Also, the smokable material being formed as two concentric cylindrical tubes is also a description of the shape of the smokable material. The batting material 804A is closer to the heating element, therefore, capable of being volatized quicker that the batting material 804B.
Also, both references are directed to electronic cigarettes and the reason for combining Egoyants with Alarcon is to disclose a different shape or form of the smokable material not liquid or solid.  So when view in combination with Egoyants, the smokable material of Egoyants will comprise two concentric cylindrical tubes, one having a thinner thickness than the other, and one closer to the heater than the other, as disclosed by Alarcon.
Furthermore, Taluskie teaches a first portion (811) of the smokable material and a second portion (813) of smokable material having different shapes, wherein 811 is closer to the heating element (210).  Therefore, 811 (smaller, thinner) volatilizes quicker that 813 (larger, thicker) due to its shape and proximity to heating element as shown in Fig. 8.
Regarding claim 47:  Egoyants in view of Alarcon or Taluskie.  The Appellant argues that “With respect to Alarcon, the Examiner argues that batting 804A and 804B are different thicknesses, however, Alarcon is silent to different thicknesses between the inner and outer layers of batting, and in any event those elements are not smokable material as described above… With respect to Taluskie, the Examiner has argued that single fibrous layer 811 and multi-layer fibrous mat 813 have different thicknesses, likely because the cross section of the conical heater substrate 220 tapers. However, Taluskie discloses that the heater 200 heats an aerosol precursor composition in the single layer mat 811 that is used to form the aerosol 10, and it is unclear why or whether a person having ordinary skill in the art would have used different thicknesses to cause different heating rates, nor does the Examiner suggest any suitable explanation.” on page 15, lines 1-2, and page 16, lines 1-7.
In response:  Examiner respectfully disagrees.  Alarcon teaches wherein the batting 804A has a thinner thickness than batting 804B (as shown in Fig. 8B). Taluskie teaches wherein 811 has a thinner thickness than 813 (as shown in Fig. 8). Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants with Alarcon or Taluskie, by making the first and second portions of the smokable material of different thicknesses, for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements.
Regarding claim 49: Egoyants in view of Counts.  The Appellant argues that “If the person of ordinary skill in the art were to take the teaching of Counts and combine it with Egoyants, they would arrive at an arrangement having two layers of cast tobacco slurry. However, these layers cannot be equated to the first and second portions of smokable material recited by claim 49, as both first and second portions are arranged on the support in claim 49.” on page 18, lines 14-17.
Appellant also argues that “If Egoyants was modified as suggested by Counts, that would render the device of Egoyants unsatisfactory for its intended purpose because the layers of smokeable material would be stacked on top of each other, which would inherently mean the smokeable material cannot be controlled independently.” on page 19, lines 5-8.
In response:  Examiner respectfully disagrees.  Counts teaches wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size that is greater than the first mean particle size (Col. 13, lines 25-35). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants, with Counts, by making the first and second portions of the smokable material of different mean particle sizes, for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., independently controlled) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 29-46, 48 and 50, Applicant relies on the same arguments, therefore, the same response applies.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761  

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.